 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    LEONARD MCCASKILL,                              Case No. 3:17-cv-00305-RCJ-WGC
12                      Petitioner,                   ORDER
13           v.
14    ISIDRO BACA, et al.,
15                      Respondents.
16

17          Petitioner having filed a motion for extension of time (fourth request) (ECF No. 17), and

18   good cause appearing;

19          IT IS THEREFORE ORDERED that petitioner’s motion for extension of time (fourth

20   request) (ECF No. 17) is GRANTED. Petitioner will have through February 11, 2019, to file and

21   serve an amended petition for a writ of habeas corpus.

22          DATED: November 26, 2018.
23                                                              ______________________________
                                                                ROBERT C. JONES
24                                                              United States District Judge
25

26
27

28
                                                      1
